DETAILED ACTION
Applicant's submission filed on 10 March 2022 has been entered.  Claims 1, 2, 5-7, 9, 10, 13-15, and 17-20 are currently amended; claims 3 and 11 are cancelled; claims 4, 8, 12, and 16 are previously presented; claims 21 and 22 have been added.  Claims 1, 2, 4-10, and 12-22 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see pages 12-17, filed 10 March 2022, with respect to “35 U.S.C. 103 rejection of (previous) claims 3 and 11” have been fully considered but they are not persuasive.  Applicant argues that the amended independent claims 1 and 9 which have been amended to fully incorporate claims 3 and 11 is not taught by the references.   
The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner respectfully is not relying on any one individual reference to teach the entirety of any of the limitations such as a first profile describing an infrastructure design of fronthaul, backhaul, and midhaul transport domains that service traffic of at least one network slice of a network.  As indicated in the office action for instance, Cheng and Yerli are silent with regards to the concept that the multiple transport domains are the fronthaul, backhaul, and midhaul transport domains that service the traffic of the at least one network slice.  Instead, Cheng teaches the general concept that service requirements can be customer specific, such as tied with a customer identifier (Cheng, [0077] and [0102]; transaction service provider may access databases for quality of service requirements, where data may include parameters such as account identifier).  Cheng does not teach among these service requirements is a profile associated with infrastructure design.  Yerli teaches user profiles that parameters and values for the network slice are on a cloud server – cloud infrastructure (Yerli, Fig. 15, [0175]-[0177]; user profile are assigned to users where the service context parameters and ranking values for managing the network slicing are based on the assigned user profile through the cloud server).  Cheng in view of Yerli does not teach the aspect of fronthaul, backhaul, and midhaul transport domains, but Ruffini teaches the transport infrastructure includes fronthaul, backhaul, and midhaul interconnections (Ruffini, [0004]; transport network infrastructure should provide fronthaul, backhaul, and midhaul interconnection).
Applicant’s arguments, see pages 18-21, filed 10 March 2022, with respect to “35 U.S.C. rejection of (previous) claims 3 and 11” have been fully considered but they are not persuasive.  Applicant argues that modifying the system of Cheng in view of Yerli with the fronthaul, backhaul, and midhaul transport network infrastructure of Ruffini does not result in the method recited in amended claim 1.   
The examiner respectfully disagrees.  In response to applicant's argument that the combination of references would not result in the method of claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments, see pages 21-22, filed 10 March 2022, with respect to “35 U.S.C. rejection of (previous) claims 3 and 11” have been fully considered but they are not persuasive.  Applicant argues that the motivation to combine Ruffini with Cheng and Yerli is unpersuasive because there is no nexus between the alleged benefit of reducing network operational costs to the teaching of Ruffini.   
The examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ruffini suggests in [0004] that using xHaul solutions, such as fronthaul, backhaul, and midhaul offers a predictable latency between RBU and BB that is not able to be achieved compared to using packet switched interfaces.  The predictability for latency is well known to be among network operational costs that Ruffini specified in [0002] and was cited in the office action as the motivation to combine.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 9, 10, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2021/0224665 A1), hereafter referred Cheng, in view of Yerli (US 2021/0058473 A1), further in view of Ruffini et al. (US 2020/0084667 A1), hereafter referred Ruffini.

Regarding claim 1, Cheng teaches a method, comprising:
obtaining, by a network device, service requirements associated with a customer identifier (Cheng, [0077] and [0102]; transaction service provider may access one or more internal and/or external databases including quality of service requirements, where transaction data may include parameters associated with a transaction such as an account identifier);
obtaining, by the network device, a second profile describing performance characteristics of resources of the at least one network slice (Cheng, [0072]; receive a plurality of performance profiles associated with a plurality of system resources);
receiving, from a machine learning engine, training data associated with performance measurements of resources of the at least one network slice (Cheng, [0072]; receive result data associated with processing of the inference job with the system resource);
updating a machine learning model based on the training data (Cheng, [0072]; managing model updates of a machine learning model with the performance profiles after inference jobs are executed); and
selecting at least one of the resources for orchestration using the updated machine learning model, the service requirements, the first profile, and the second profile (Cheng, [0104]; system resource manager may determine one or more system resources that satisfy the quality of service requirements, the system resource manager selects the resource having the best performance profile for the shared infrastructure and the updated machine learning model).
Cheng does not expressly teach obtaining, by the network device, a first profile describing an infrastructure design of resources of at least one network slice of a network.
However, Yerli teaches obtaining, by the network device, a first profile describing an infrastructure design of resources of at least one network slice of a network (Yerli, Fig. 15, [0175]-[0177]; user profile are assigned to users where the service context parameters and ranking values for managing the network slicing are based on the assigned user profile through the cloud server).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Cheng to include the above recited limitations as taught by Yerli in order to perform dynamic network slicing and quality of service management (Yerli, [0013]).
Cheng in view of Yerli does not expressly teach wherein the resources comprise comprise a fronthaul, backhaul, and midhaul transport domain that service the traffic.
However, Ruffini teaches wherein the resources comprise a fronthaul, backhaul, and midhaul transport domain that service the traffic (Ruffini, [0004]; transport network infrastructure should provide fronthaul, backhaul, and midhaul interconnection).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Cheng in view of Yerli to include the above recited limitations as taught by Ruffini in order to reduces network operational costs (Ruffini, [0002]).

Regarding claim 9, Cheng teaches a network device, comprising: 
a communication interface configured to communicate with at least one database (Cheng, Fig. 2, [0086]; Communication interface 214 connected to storage component 208); and 
one or more processors, or logic (Cheng, Fig. 2, [0086]; processor 204), configured to: 
obtain, from the at least one database, service requirements associated with a customer identifier (Cheng, [0077] and [0102]; transaction service provider may access one or more internal and/or external databases including quality of service requirements, where transaction data may include parameters associated with a transaction such as an account identifier), 
obtain, from the at least one database, a second profile describing performance characteristics of resources of the at least one network slice (Cheng, [0072]; receive a plurality of performance profiles associated with a plurality of system resources); 
receive, via the communication interface from a machine learning engine, training data associated with performance measurements of resources of the at least one network slice (Cheng, [0072]; receive result data associated with processing of the inference job with the system resource); 
update a machine learning model based on the training data (Cheng, [0072]; managing model updates of a machine learning model with the performance profiles after inference jobs are executed); and 
select at least one of the resources for orchestration using the updated machine learning model, the service requirements, the first profile, and the second profile (Cheng, [0104]; system resource manager may determine one or more system resources that satisfy the quality of service requirements, the system resource manager selects the resource having the best performance profile for the shared infrastructure and the updated machine learning model).
Cheng does not expressly teach obtain, from the at least one database, a first profile describing an infrastructure design of resources of at least one network slice of a network.
However, Yerli teaches obtain, from the at least one database, a first profile describing an infrastructure design of resources of at least one network slice of a network (Yerli, Fig. 15, [0175]-[0177]; user profile are assigned to users where the service context parameters and ranking values for managing the network slicing are based on the assigned user profile through the cloud server).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Cheng to include the above recited limitations as taught by Yerli in order to perform dynamic network slicing and quality of service management (Yerli, [0013]).
Cheng in view of Yerli does not expressly teach wherein the resources comprise comprise a fronthaul, backhaul, and midhaul transport domain that service the traffic.
However, Ruffini teaches wherein the resources comprise a fronthaul, backhaul, and midhaul transport domain that service the traffic (Ruffini, [0004]; transport network infrastructure should provide fronthaul, backhaul, and midhaul interconnection).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Cheng in view of Yerli to include the above recited limitations as taught by Ruffini in order to reduces network operational costs (Ruffini, [0002]).

Regarding claim 17, Cheng teaches a non-transitory storage medium (Cheng, Fig. 2, [0091]-[0092]; non-transitory computer-readable medium with software instructions) storing instructions executable by a network device, wherein the instructions comprise instructions to cause the network device to:
obtain service requirements associated with a customer identifier (Cheng, [0077] and [0102]; transaction service provider may access one or more internal and/or external databases including quality of service requirements, where transaction data may include parameters associated with a transaction such as an account identifier);
obtain a second profile describing performance characteristics of resources of the at least one network slice (Cheng, [0072]; receive a plurality of performance profiles associated with a plurality of system resources);
receive, from a machine learning engine, training data associated with performance measurements of resources of the at least one network slice (Cheng, [0072]; receive result data associated with processing of the inference job with the system resource);
update a machine learning model based on the training data (Cheng, [0072]; managing model updates of a machine learning model with the performance profiles after inference jobs are executed); and
select at least one of the resources for orchestration using the updated machine learning model, the service requirements, the first profile, and the second profile (Cheng, [0104]; system resource manager may determine one or more system resources that satisfy the quality of service requirements, the system resource manager selects the resource having the best performance profile for the shared infrastructure and the updated machine learning model).
Cheng does not expressly teach obtain a first profile describing an infrastructure design of resources of at least one network slice of a network.
However, Yerli teaches obtain a first profile describing an infrastructure design of resources of at least one network slice of a network (Yerli, Fig. 15, [0175]-[0177]; user profile are assigned to users where the service context parameters and ranking values for managing the network slicing are based on the assigned user profile through the cloud server).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Cheng to include the above recited limitations as taught by Yerli in order to perform dynamic network slicing and quality of service management (Yerli, [0013]).
Cheng in view of Yerli does not expressly teach wherein the resources comprise comprise a fronthaul, backhaul, and midhaul transport domain that service the traffic.
However, Ruffini teaches wherein the resources comprise a fronthaul, backhaul, and midhaul transport domain that service the traffic (Ruffini, [0004]; transport network infrastructure should provide fronthaul, backhaul, and midhaul interconnection).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Cheng in view of Yerli to include the above recited limitations as taught by Ruffini in order to reduces network operational costs (Ruffini, [0002]).

Regarding claims 2, 10, and 18, Cheng in view of Yerli further in view of Ruffini teaches the method of claim 1, the network device of claim 9, and the non-transitory storage medium of claim 17 above.  Further, Cheng teaches wherein selecting the at least one of the resources further comprises:
selecting the at least one of the resources to maximize the at least one network slice’s ability to satisfy and maintain the service requirements associated with the customer identifier (Cheng, [0104]; select the resource having the best performance profile).

Regarding claims 4 and 12, Cheng in view of Yerli further in view of Ruffini teaches the method of claim 1 and the network device of claim 9 above.  Further, Cheng teaches wherein the service requirements comprise a third profile that describes at least one of latency, throughput, reliability, availability, and redundancy network service parameters associated with the customer identifier (Cheng, [0104]; latency profile that satisfy a latency requirement).

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Yerli further in view of Ruffini as applied to claims 1, 9, and 17 above, and further in view of McCormick et al. (US 2018/0278466 A1), hereafter referred McCormick.

Regarding claims 5, 13, and 19, Cheng in view of Yerli further in view of Ruffini teaches the method of claim 1, the network device of claim 9, and the non-transitory storage medium of claim 17 above.  Cheng in view of Yerli further in view of Ruffini does not expressly teach wherein the first profile comprises design parameters that specify one or more of the following:
a number of instances of virtual network functions (VNFs) or cloud-native network functions (CNFs),
locations of the instances of the VNFs or CNFs,
location types of the locations of the instances of the VNFs or CNFs,
virtual links between the instances of the VNFs or CNFs,
built in redundancies in the infrastructure design of the multiple transport domains, or
a configuration of the multiple transport domains of the at least one network slice.
However, McCormick teaches wherein the first profile comprises design parameters that specify one or more of the following:
a number of instances of virtual network functions (VNFs) or cloud-native network functions (CNFs),
locations of the instances of the VNFs or CNFs,
location types of the locations of the instances of the VNFs or CNFs,
virtual links between the instances of the VNFs or CNFs (McCormick, [0027]; in a virtualized environment, virtual network functions can be instantiated and virtual links can be created atop of the general resource pool),
built in redundancies in the infrastructure design of the multiple transport domains, or
a configuration of the multiple transport domains of the at least one network slice.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Cheng in view of Yerli further in view of Ruffini to include the above recited limitations as taught by McCormick in order to help with load balancing (McCormick, [0027]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Yerli further in view of Ruffini as applied to claims 1 and 9 above, and further in view of Kovvali et al. (US 2014/0269269 A1), hereafter referred Kovvali.

Regarding claims 6 and 14, Cheng in view of Yerli further in view of Ruffini teaches the method of claim 1 and the network device of claim 9 above.  While Cheng teaches wherein the second profile comprises parameters specifying performance characteristics of each of the resources, wherein the parameters comprise latency and throughput (Cheng, [0104]; latency requirement and throughput requirement), Cheng in view of Yerli does not expressly teach wherein the parameters further comprise bandwidth, packet loss, reliability, jitter, retransmission, connectivity, and availability parameters.
However, Kovvali teaches wherein the parameters further comprise bandwidth, packet loss, reliability, jitter, retransmission, connectivity, and availability parameters (Kovvali, [0048]; comprehensive QOE metrics include reliability, low packet loss, retransmissions, network connectivity, bandwidth, bit errors, and jitter).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Cheng in view of Yerli further in view of Ruffini to include the above recited limitations as taught by Kovvali in order to identify the service quality better (Kovvali, [0048]).

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Yerli further in view of Ruffini as applied to claims 1, 9, and 17 above, and further in view of Trossman et al. (US 2003/0149685 A1), hereafter referred Trossman.

Regarding claims 7, 15, and 20, Cheng in view of Yerli further in view of Ruffini teaches the method of claim 1, the network device of claim 9, and the non-transitory storage medium of claim 17 above.  Cheng in view of Yerli further in view of Ruffini does not expressly teach further comprising: determining monitoring and closed loop assurance (CLA) resources to be applied to the selected at least one of the multiple transport domains based on the service requirements and based on the second profile.
However, Trossman teaches further comprising:
determining monitoring and closed loop assurance (CLA) resources to be applied to the selected at least one of the multiple transport domains based on the service requirements and based on the second profile (Trossman, Fig. 1, [0021]; management system continues to monitor the computing resources and ensure to manage the computing resource sin a closed-loop manner).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Cheng in view of Yerli further in view of Ruffini to include the above recited limitations as taught by Trossman in order to balance demand for computing resources and maintain predetermined levels of service throughout (Trossman, [0021]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Yerli further in view of Ruffini as applied to claims 1 and 9 above, and further in view of Givental et al. (US 2021/0281592 A1), hereafter referred Givental.

Regarding claims 8 and 16, Cheng in view of Yerli further in view of Ruffini teaches the method of claim 1 and the network device of claim 9 above.  Cheng in view of Yerli further in view of Ruffini does not expressly teach wherein the service requirements include multiple service performance metrics associated with the customer identifier, and wherein the machine learning model comprises a weighted model having multiple dynamic weights associated with the service performance metrics.
However, Givental teaches wherein the service requirements include multiple service performance metrics associated with the customer identifier, and wherein the machine learning model comprises a weighted model having multiple dynamic weights associated with the service performance metrics (Givental, Fig. 1, [0053]; dynamic weights generator may apply dynamic weights to the machine learning models based on feedback information).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Cheng in view of Yerli further in view of Ruffini to include the above recited limitations as taught by Givental in order to achieve high detection accuracy (Givental, [0018]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Yerli further in view of Ruffini as applied to claims 1 and 9 above, and further in view of Altay et al. (US 2021/0185601 A1), hereafter referred Altay.

Regarding claims 21 and 22, Cheng in view of Yerli further in view of Ruffini teaches the method of claim 1 and the network device of claim 9 above.  Cheng in view of Yerli further in view of Ruffini does not expressly teach further comprising:
initiating the orchestration of the selected at least one of the resources, wherein the orchestration comprises instantiating one or more virtual network functions (VNFs) or Cloud-native Network Functions (CNFs) for collecting performance related data in the selected at least one of the resources.
However, Altay teaches further comprising:
initiating the orchestration of the selected at least one of the resources, wherein the orchestration comprises instantiating one or more virtual network functions (VNFs) or Cloud-native Network Functions (CNFs) for collecting performance related data in the selected at least one of the resources (Altay, [0005]; a network slice can span all domains of the operator’s network including virtual network functions and optimized to transport bandwidth, network coverage, security, and packetized performance characteristics).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Cheng in view of Yerli further in view of Ruffini to include the above recited limitations as taught by Altay in order to provide quality differentiation for application service providers (Altay, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416